IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 97-20012
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,


versus

ROBERTO RIOJAS, JR.; DAVID CANTU; PEDRO MORENO; RAMIRO RIOJAS;
LUIS MORENO; LAZARO MORENO; IRELA YVETTE RIOJAS GONZALEZ;
MELBA RIOJAS MORENO; ROSANNA RIOJAS GUERRERO; JOSE LUIS CANTU;
EDUARDO MORENO; RENE GONZALEZ; CESAR MORENO, SR.; RENATO RIOJAS;
a/k/a Renato Riojas-Sandoval,

                                         Defendants-Appellants.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. H-95-CR-142
                        - - - - - - - - - -
                           July 11, 1997
Before JONES, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

          Rosanna Riojas Guerrero (“Guerrero”) appeals the

district court’s order revoking the magistrate judge’s order of

release pending trial. Although we find that the district court

erred in applying the statutory presumption of 18 U.S.C. §

3142(e) to Guerrero because she is not charged with any offenses

     *
        Pursuant to 5th Cir. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5th Cir. R.
47.5.4.
in violation of the Controlled Substances Act, the Controlled

Substances Import and Export Act, the Maritime Drug Law

Enforcement Act, or 18 U.S.C. § 924(c), see 18 U.S.C. § 3142(e),

we may still affirm the district court’s order if the evidence at

the detention hearing as a whole supports the conclusion of the

district court.   See United States v. Rueben, 974 F.2d 580, 586

(5th Cir. 1992) (citing United States v. Trosper, 809 F.2d 1107,

1111 (5th Cir.1987)), cert. denied, 507 U.S. 940 (1993).   We find

that it does.

          Guerrero is charged with conspiracy to launder monetary

instruments in violation of 18 U.S.C. §§ 1956-1601 (Count 5),

money laundering in violation of 18 U.S.C. §§ 1956-1601 (Counts

159-160), conspiracy to evade currency reporting requirements in

violation of 18 U.S.C. § 371 (Count 92), and structuring

financial transactions to avoid currency reporting requirements

in violation of 31 U.S.C. § 5324 (Count 168).

          As the district court found, the underlying criminal

activity for these charges stem from illegal drug trafficking

activities involving two families who allegedly operate a very

sophisticated and lucrative drug operation.   Guerrero is the

daughter of the leader of one of the families, the Riojas family.

Her husband, Eutiquio Guerrero, Jr., is the son of a convicted

drug dealer who lives in Mexico.   As such, she has very close

ties to the criminal organization.   She was recorded discussing

with her father methods by which to launder money proceeds from
the criminal enterprise in order to avoid currency reporting

requirements. Other co-indictees were recorded dialing Guerrero’s

pager number.   She lives very close to the border of Mexico.

           The district court did not err in finding, by a

preponderance of the evidence, that Guerrero would continue to

commit drug trafficking or related crimes if she were released

and, therefore, poses a danger to the community and is a flight

risk.   The district court’s detention order as to Rosanna

Guerrero is AFFIRMED.